COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:        In re John Anthony Buchanan, Relator

Appellate case number:      01-19-00615-CR

Date Motion Filed:          October 1, 2019

Party Filing Motion:        Relator, John Anthony Buchanan


      A majority of the panel has voted to deny rehearing.


Judge’s signature: ____/s/ Sherry Radack_____
                    Acting individually  Acting for the Court



Date: ___January 16, 2020__